MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Feb 20 2019, 9:33 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Robert G. Bottorff II                                    Curtis T. Hill, Jr.
Bob Bottorff Law PC                                      Attorney General of Indiana
Jeffersonville, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kelly L. Gillespie,                                      February 20, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1542
        v.                                               Appeal from the Orange Circuit
                                                         Court
State of Indiana,                                        The Honorable Steven L. Owen,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         59C01-1703-F4-356



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019            Page 1 of 17
[1]   Kelly Gillespie appeals his convictions for Level 4 Felony Dealing in

      Methamphetamine1 and Level 6 Felony Maintaining a Common Nuisance,2

      arguing that (1) the evidence was insufficient to support the convictions; (2) the

      convictions violate the prohibition against double jeopardy; (3) the trial court

      erred when it refused to consider certain mitigating factors; and (4) the sentence

      was inappropriate in light of the nature of the offenses and his character.

      Finding that the evidence was sufficient, that there was no violation and no

      error, and that the sentence was not inappropriate, we affirm.


                                                           Facts
[2]   For approximately three to four years, Gillespie and Karen Cornwell have been

      in an on-again, off-again relationship. On March 21, 2017, Detective Paul

      Andry of the Orange County Sheriff’s Department executed an arrest warrant

      for an unrelated offense for Cornwell at her home. Upon arriving, Detective

      Andry found a red pick-up truck with stolen plates and a white Ford F-150 pick-

      up truck in the driveway. Detective Andry called for back-up, and after Sheriff’s

      Deputy Jonathan Deaton arrived, they approached the front door and knocked.

      Gillespie answered the door, and Detective Andry asked Gillespie where




      1
          Ind. Code §§ 35-48-4-1.1(a)(2)(A), -1.1(c)(2).
      2
          Ind. Code §§ 35-45-1-5(a)(3), -5(c).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 2 of 17
      Cornwell was. Gillespie responded that she was inside. While Gillespie waited

      outside with Deputy Deaton, Detective Andry entered the home.


[3]   Detective Andry saw Cornwell standing in the living room. She attempted to

      escape through the dining room, but after Detective Andry cornered her and

      drew his weapon, Cornwell surrendered. Detective Andry handcuffed her and

      escorted her out of the residence. While inside, Detective Andry noticed that

      the house smelled strongly of marijuana.


[4]   Cornwell mentioned that there was medication she needed inside of her red

      pick-up truck. Detective Andry went to retrieve the medication, and in his

      search, he discovered “a glass pipe with white residue[.]” Tr. Vol. II p. 151. The

      white substance was later determined to be methamphetamine. After reading

      Cornwell her Miranda3 rights, Detective Andry asked Cornwell what else was

      inside the residence. Cornwell admitted that marijuana, several pipes, and other

      drug paraphernalia were inside the house.


[5]   Detective Andry and Deputy Deaton arrested both Cornwell and Gillespie.

      Gillespie became agitated, questioning why he was being arrested. Though

      Gillespie claimed he did not live with Cornwell, Cornwell said that Gillespie

      sometimes lived at her home and sometimes at his own home in Mitchell,

      Indiana.




      3
          Miranda v. Arizona, 384 U.S. 436 (1966).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 3 of 17
[6]   The officers obtained and executed a search warrant on Cornwell’s property

      later that afternoon. Detective Andry used a K-9 officer to help with his search,

      and because the property was so saturated with illegal substances, the dog

      alerted almost immediately. In Cornwell’s red truck, they discovered rolling

      paper, a glass pipe, and a small baggie that appeared to be used for packaging

      drugs. They also found a pipe with marijuana residue, butane canisters, a digital

      scale with a substance that was later determined to be methamphetamine,

      additional baggies, and a court document with Gillespie’s name on it. In

      Gillespie’s white truck, they discovered a metal plate with methamphetamine

      residue, a tube from an ink pen, a pipe, a loaded .45 revolver, and several small,

      square baggies with a yellow spider pattern on them.


[7]   Next, the officers searched Cornwell’s home. Detective Andry described the

      scene as “[p]retty much in disarray.” Id. at 179. It was very dark, and items

      were scattered throughout the living room. They found multiple

      methamphetamine pipes in plain view; a box that contained a marijuana

      grinder, a small plastic baggie, and another methamphetamine pipe; and

      Cornwell’s brown purse with pills inside. There was a floral-print purse on the

      sofa that contained a small baggie of marijuana, other plastic baggies, a $20 bill

      with an “eight-ball” logo commonly used for drugs, and two bags filled with a

      substance later determined to be methamphetamine. Then, in the dining room,

      they found a “dealing kit” on the table that included a wooden cigar box with

      small baggies, a spoon, and digital scales. Id. at 182-83. These baggies had the

      same yellow spider pattern as the one on the baggies found in Gillespie’s truck


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 4 of 17
       and contained a white crystal-like powder that was later determined to be

       methamphetamine.


[8]    Finally, the officers searched the bedroom, where they found men’s and

       women’s clothing strewn throughout the room. They found a jar containing

       marijuana buds inside a box, an AR-15 model assault rifle, another loaded rifle,

       and a surveillance camera that had been stolen.


[9]    On March 23, 2017, the State charged Gillespie with one count of Level 4

       felony dealing in methamphetamine, one count of Level 5 felony possession of

       methamphetamine, one count of Level 6 felony maintaining a common

       nuisance, and one count of Class B misdemeanor possession of marijuana.

       Following a three-day jury trial, on May 17, 2018, the jury found Gillespie

       guilty as charged.


[10]   At the sentencing hearing on May 30, 2018, Gillespie proffered three possible

       mitigating factors: (1) no criminal history; (2) his likelihood of responding

       positively to probation or short-term imprisonment; and (3) his low likelihood

       of reoffending. The trial court noted that Gillespie did have a prior criminal

       record involving alcohol-related charges that resulted in sentences for operating

       a vehicle while intoxicated, public intoxication, and illegal consumption of an

       alcoholic beverage. Appellant’s App. Vol II p. 40. The trial court refused to

       consider these three factors to be mitigating. The trial court sentenced him to

       consecutive terms of twelve years for the dealing in methamphetamine

       conviction, two and one-half years for the maintaining a common nuisance


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 5 of 17
       conviction, and 180 days for the misdemeanor possession of marijuana

       conviction for an aggregate sentence of fifteen years. The trial court vacated the

       felony possession of marijuana conviction for double jeopardy purposes.

       Gillespie now appeals.


                                   Discussion and Decision

                                  I. Sufficiency of Evidence

[11]   First, Gillespie argues that the evidence was not sufficient to support the dealing

       in methamphetamine and the maintaining a common nuisance convictions. 4


[12]   When reviewing the sufficiency of the evidence supporting a conviction, we

       must affirm if the probative evidence and reasonable inferences drawn from the

       evidence could have allowed a reasonable trier of fact to find the defendant

       guilty beyond a reasonable doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind.

       2005). It is not our job to reweigh the evidence or to judge the credibility of the

       witnesses, and we consider any conflicting evidence most favorably to the trial

       court’s ruling. Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005).




       4
           Gillespie is not appealing his possession of marijuana conviction.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 6 of 17
                      A. Dealing in Methamphetamine
[13]   To convict Gillespie of dealing in methamphetamine, the State was required to

       prove beyond a reasonable doubt that Gillespie (1) possessed (2) with the intent

       to deliver (3) methamphetamine, pure or adulterated, (4) that was less than one

       gram in weight (5) and an enhancing circumstance applies. I.C. §§ 35-48-4-

       1.1(a)(2)(A), -1.1(c)(2). The jury determined that Gillespie’s commission of the

       offense while in possession of a firearm was an applicable enhancing

       circumstance. See I.C. § 35-48-1-16.5(2).


[14]   First, there is no dispute about the third, fourth, and fifth elements. The officers

       found methamphetamine that weighed less than one gram in weight. Also,

       Gillespie had constructive possession of the firearm because he kept a gun in his

       truck. Grim v. State, 797 N.E.2d 825, 831 (Ind. Ct. App. 2003) (holding that an

       individual has constructive possession of a firearm when he has the intent and

       capability to maintain dominion and control over the firearm). Since Gillespie

       had exclusive possession of the white truck in which the firearm was found, the

       reasonable inference is that Gillespie had knowledge of the firearm’s presence

       and could reduce it to his personal possession at any point. Woods v. State, 471

       N.E.2d 691, 694 (Ind. 1984) (finding that “undisputed control” over one’s own

       vehicle can be enough to establish exclusive dominion over a firearm found

       therein).


[15]   Regarding the possession element, “a conviction for possession of contraband

       may rest upon proof of either actual or constructive possession.” Macklin v.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 7 of 17
       State, 701 N.E.2d 1247, 1252 (Ind. Ct. App. 1998). Constructive possession

       involves actual knowledge of the presence of the contraband along with the

       intent and capability to maintain dominion and control over it. Washington v.

       State, 902 N.E.2d 280, 288 (Ind. Ct. App. 2009).


[16]   Furthermore:


               In cases where the defendant has exclusive possession over the
               premises on which the contraband is found, an inference is
               permitted that the defendant knew of its presence and was capable
               of controlling it. When possession is non-exclusive, however,
               additional circumstances must be present to support the inference
               that the defendant intended to maintain dominion and control
               over the contraband and that the defendant had actual knowledge
               of its presence and illegal character. Such additional circumstances
               include, but are not limited to, the following: (1) incriminating
               statements made by the defendant, (2) attempted flight or furtive
               gestures, (3) location of substances like drugs in settings that
               suggest manufacturing, (4) proximity of the contraband to the
               defendant, (5) location of the contraband within the defendant’s
               plain view, and (6) the mingling of the contraband with other
               items owned by the defendant.


       Id. (internal citations omitted).


[17]   The record shows that at least some of the time, Gillespie lived with Cornwell

       at her house. Despite Gillespie’s statement to the contrary, a reasonable trier of

       fact could conclude that they cohabitated in the same space given the presence

       of men’s clothing in the bedroom, the romantic relationship between the two,

       the fact that Gillespie answered the door when Detective Andry knocked,

       Cornwell’s admission that Gillespie lived there part-time, and the fact that

       Gillespie parked his truck in the driveway next to Cornwell’s.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 8 of 17
[18]   However, because Gillespie has non-exclusive possession of the premises, we

       must look for additional circumstances. In his search of the living room,

       Detective Andry found, in plain view, multiple meth pipes, individual baggies,

       marijuana grinders, pills, money used for selling the drugs, and other substances

       that a reasonable trier of fact could conclude would easily come under

       Gillespie’s personal control. Inside Gillespie’s truck, the officers discovered a

       metal plate with residue that was later determined to be methamphetamine, a

       tube from an ink pen, a pipe, a loaded .45 revolver, and several small, square

       baggies with a yellow spider pattern on them. See, e.g., Henderson v. State, 715

       N.E.2d 833, 836 (Ind. 1999) (reiterating that mingling of contraband with

       defendant’s own possessions implies control).


[19]   A reasonable trier of fact could conclude that Gillespie—given his proximity to

       these items, his relationship with Cornwell, the fact that he lived part-time in

       Cornwell’s house, the fact that the drug paraphernalia found in the house

       closely resembled the drug paraphernalia found in his truck, and the location of

       the drug paraphernalia in plain view of where Gillespie was located before the

       arrest—had constructive possession of the methamphetamine.


[20]   Finally, as to the “intent to deliver” element, we have already established that a

       reasonable trier of fact could conclude that Gillespie had constructive

       possession over the drug paraphernalia both in the home and in his truck. As

       such, the jury could have also used that evidence to conclude that Gillespie

       intended to sell the methamphetamine. McGuire v. State, 613 N.E.2d 861, 864

       (Ind. Ct. App. 1993) (holding that “[c]ircumstantial evidence of intent to

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 9 of 17
       deliver, such as possession of a large quantity of drugs, large amounts of

       currency, scales, plastic bags, and other paraphernalia . . . can support a

       conviction”).


[21]   The officers discovered plastic baggies both inside Gillespie’s truck and inside

       the home with the same yellow spider label. Additionally, the fact that the

       drugs were packaged and stored in individual baggies could allow a reasonable

       trier of fact to infer that these drugs were for sale and not just for personal

       consumption. Moreover, the presence of the rolling paper, the digital scales, the

       multiple pipes, and the dealing kit all could imply that Gillespie intended to

       deliver these drugs outside the home. In sum, the evidence is sufficient to

       support his conviction for dealing in methamphetamine.


                  B. Maintaining a Common Nuisance
[22]   To convict Gillespie of maintaining a common nuisance, the State was required

       to prove beyond a reasonable doubt that Gillespie (1) knowingly or

       intentionally (2) maintained (3) a common nuisance, which is defined as “a

       building, structure, vehicle, or other place” that is used for the unlawful

       manufacturing or keeping of a controlled substance or an item of drug

       paraphernalia. I.C. §§ 35-45-1-5(a)(3), -5(c).


[23]   As to the first and second elements, we have already established that Gillespie

       did not own the home in which the officers discovered the drug paraphernalia.

       However, maintenance does not require legal ownership. Jones v. State, 807

       N.E.2d 58, 66 (Ind. Ct. App. 2004). The defendant must simply exert control
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 10 of 17
       over the premises. Id. A reasonable trier of fact could conclude that Gillespie

       exerted control over the premises where the drug paraphernalia was found

       because Cornwell testified that he lived there, Gillespie answered the door

       when the officers knocked, Gillespie parked his car in the driveway, and the

       officers found male clothing in Cornwell’s bedroom. Therefore, one could

       reasonably conclude that Gillespie knowingly or intentionally maintained the

       premises.


[24]   As to the third element, there is ample evidence in the record to show that this

       home could be deemed a common nuisance used for the unlawful

       manufacturing or keeping of a controlled substance. When Detective Andry

       approached the home with the canine officer, the dog detected the presence of

       drugs even before entering the home. When inside, Detective Andry said the

       house smelled strongly of marijuana and noticed methamphetamine pipes and

       small baggies in plain view. The officers also discovered significant amounts of

       drug paraphernalia and controlled substances in the home. They found

       methamphetamine and marijuana in jars, in the floral-printed purse, and in the

       wooden box.


[25]   As such, a reasonable trier of fact could deduce that there was a controlled

       substance or item of drug paraphernalia on the premises. Consequently, a

       reasonable trier of fact could conclude that this was a structure used for keeping

       a controlled substance. In sum, the evidence is sufficient to support his

       conviction for maintaining a common nuisance.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 11 of 17
                                    II. Double Jeopardy
[26]   Next, Gillespie argues that the separate convictions for dealing in

       methamphetamine and maintaining a common nuisance violate the prohibition

       against double jeopardy. The principle of double jeopardy prohibits the State

       from punishing a defendant twice for the same offense. Mehidal v. State, 623

       N.E.2d 428, 434 (Ind. Ct. App. 1993). We review questions of double jeopardy

       de novo, giving no consideration to the trial court’s decision below. Goldsberry v.

       State, 821 N.E.2d 447, 458 (Ind. Ct. App. 2005).


[27]   Gillespie argues that there is a reasonable probability the jury relied on the same

       facts to convict him of dealing in methamphetamine and maintaining a

       common nuisance. Spivey v. State, 761 N.E.2d 831, 833 (Ind. 2002). We

       disagree.


[28]   The record and the charging information show that the following evidence

       supports the dealing in methamphetamine conviction:

           • All items found in Gillespie’s truck, including the baggies with the
             yellow spider logo, the firearm, and the tray with the
             methamphetamine residue;
           • Certain items found in Cornwell’s home suggestive of dealing,
             including the scales, the firearms, similar baggies with the same
             yellow spider logo, measuring devices, and the $20 bill; and
           • The methamphetamine itself.

[29]   In contrast, the following evidence supports the maintaining a common

       nuisance conviction:



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 12 of 17
           • The immediate alert by the K-9 officer outside the home because of
             the overt presence of drugs;
           • The methamphetamine pipes in the home;
           • The overpowering odor of marijuana in the living room;
           • The marijuana grinder; and
           • The marijuana itself, including the baggies and buds found in jars.

[30]   Given the large wealth of evidence supporting each conviction separately, we

       do not find that it is reasonably probable that the jury relied on the same facts to

       support both convictions. Therefore, we find that there was no double jeopardy

       violation.


                                  III. Mitigating Factors
[31]   Next, Gillespie argues that the trial court erred when it refused to consider

       certain mitigating factors.


[32]   We will reverse a sentencing decision involving the use or non-use of certain

       mitigating factors only if the decision is clearly against the logic and effect of the

       facts and circumstances before the trial court and all reasonable inferences

       drawn therefrom. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). We note

       that sentencing decisions are left to the sound discretion of the trial court.

       Smallwood v. State, 773 N.E.2d 259, 263 (Ind. 2002).


[33]   Specifically, with regards to mitigating factors, the trial court is under no

       obligation to find and/or use mitigating factors in its sentencing analysis.

       Wingett v. State, 640 N.E.2d 372, 373 (Ind. 1994). In fact, the burden is on the

       defendant to establish that a proffered mitigating factor is both significant and

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 13 of 17
       “clearly supported by the record,” Anglemyer, 868 N.E.2d at 493, if he alleges

       that the trial court failed to identify a mitigating circumstance.


[34]   Gillespie claims that the trial court erred by not considering three potential

       mitigating factors: (1) no criminal history; (2) his likelihood of responding

       positively to probation or short-term imprisonment; and (3) his low likelihood

       of reoffending.


[35]   Simply put, we find Gillespie’s argument unavailing. First and foremost, the

       trial court did consider Gillespie’s proffered factors but simply refused to find

       them as mitigating in its sentencing decision. The trial court explained its

       reasoning as follows:


               The mitigating circumstances . . . that you committed some
               offenses a long time ago, but that you’ve led basically a law
               abiding life. I don’t know if I can go that far. Is your criminal
               history the worst I’ve ever seen? Certainly not. Is it the best I’ve
               ever seen? Certainly not, okay? You have a fairly average criminal
               history in my opinion and it is certainly mostly misdemeanors, it’s
               all misdemeanors, except here recently. . . . So I will say that you
               do have a criminal history, but I’ll attach moderate weight to it.

                                                        ***

               [Y]ou went out and you committed a new offense, you bonded
               out, you committed another offense, you bonded out, you
               committed another offense so the revolving door of the criminal
               activity, that’s very disturbing with the Court and so the Court will
               assess great weight to that fact and that’s a violation and as an
               aggravating factor pursuant to 35-38-1-7.1(6). So the Court would
               find that in addition to the 35-38-1-7.1(2) that you do have a prior
               criminal history. When I look at the mitigating circumstances I
               really didn’t have a lot that was presented, that I could find. Do I
               think you’ll reoffend? I think that you probably would if I had
               released you again. You’d probably be in trouble again. So, um, I
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 14 of 17
               really don’t find any mitigating circumstances in this case and I
               believe that the aggravating circumstances far outweigh the
               mitigating circumstances[.]


       Tr. Vol. III p. 82-84.


[36]   Here, the trial court acknowledged that Gillespie did not have the worst

       criminal history but emphasized that it was a criminal history nonetheless. And

       despite Gillespie’s claims that he would benefit from short-term rehabilitation

       or incarceration, the trial court determined that Gillespie was actually at a high

       risk for reoffending given his “revolving door of criminal activity.” Id. at 84.

       Rather than point to evidence in the record that clearly supports his claim that

       these factors should be mitigators and are significant, Gillespie simply argues

       that the trial court made a mistake and focused too heavily on his criminal

       record and substance addiction in making its sentencing decision. But the

       record reflects a long history of trouble with the law, Gillespie’s failure to

       reform his ways, and a willingness to continue misbehaving in direct defiance of

       the law. Despite Gillespie’s claims that he is non-violent and will not likely

       reoffend, the trial court reasoned otherwise and reached a sound decision at

       sentencing. Therefore, the trial court did not err in refusing to consider

       Gillespie’s proffered factors to be mitigating.


                                    IV. Appropriateness
[37]   Finally, Gillespie argues that the sentence was inappropriate in light of the

       nature of the offenses and his character.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 15 of 17
[38]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” The defendant bears the burden of persuading us that his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       In determining whether a sentence is inappropriate, we will consider numerous

       factors such as culpability of the defendant, the severity of the crime, the

       damage done to others, and a “myriad of other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).


[39]   The maximum sentence for a Level 4 felony conviction is twelve years and the

       minimum sentence is two years. Ind. Code § 35-50-2-5.5. The advisory sentence

       is six years. Id. Here, the trial court imposed the maximum twelve-year

       sentence. The maximum sentence for a Level 6 felony conviction is two and

       one-half years and the minimum sentence is sixth months. Ind. Code § 35-50-2-

       7. The advisory sentence is one year. Id. Here, the trial court imposed the

       maximum two-and-one-half-year sentence.


[40]   First, as to the nature of the offenses, Gillespie committed serious drug crimes.

       Despite Gillespie’s characterization of his actions as “drug addiction[,] . . . not

       a drug dealing issue,” appellant’s br. p. 41, the evidence suggests otherwise. The

       baggies, measuring devices, and multiple methamphetamine pipes demonstrate

       that Gillespie—along with Cornwell—had actively been selling drugs and

       endangering the health and safety of those in his community. Moreover, the

       sheer excess of the drug paraphernalia suggests that Gillespie had participated

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 16 of 17
       in multiple drug transactions, with Cornwell’s house as the center of the

       operation. While Gillespie claims no significant harm resulted from his actions,

       drug crimes produce deleterious effects to the surrounding community.

       Therefore, we find that the nature of the offenses does not render the sentence

       inappropriate.


[41]   Second, as to Gillespie’s character, Gillespie has a criminal record that includes

       multiple arrests and convictions. See Rutherford v. State, 866 N.E.2d 867, 874

       (Ind. Ct. App. 2007) (holding that “it is appropriate to consider such a

       [criminal] record as a poor reflection on the defendant’s character”). While

       Gillespie’s criminal record is composed primarily of alcohol-related charges and

       convictions, the sheer number of offenses shows a clear disregard for the rule of

       law. Furthermore, almost five months after Gillespie was arrested for the

       violations in this case, Gillespie was arrested again for committing similar drug

       offenses involving the possession, manufacturing, and selling of marijuana and

       methamphetamine. Gillespie shows no sign of reform. Therefore, we find that

       Gillespie’s character does not render the sentence inappropriate.


[42]   In sum, we will not revise Gillespie’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[43]   The judgment of the trial court is affirmed.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1542 | February 20, 2019   Page 17 of 17